Merkoulova, Olga       DRAFT
From: Samuel Guerra <sguerra@kuba-law.com> 
Sent: Friday, March 18, 2022 1:42 PM 
To: Merkoulova, Olga 
Cc: Jonathan Statman 
Subject: Application No. 16/997,899 - Atty. Docket No. 10684-21724.00 (P42197US1): Interview Agenda 
Dear Examiner Merkoulova: 
Thank you for providing the opportunity to discuss Application No. 16/997,899 in the telephone interview scheduled for March 21, 2022, 2:00 PM Eastern (11:00 AM Pacific). Here is the proposed agenda for the telephone interview: 
• Applicant respectfully requests a discussion of the rejection of claim 1 presented on page 4 of the Office Action, in light of amendment below. 

o Amendment: 
1. (Currently amended) A force-sensitive device, comprising: 

a transducer configured to be coupled to a first surface of a digit and configured to transmit ultrasonic waves to and receive ultrasonic waves from the digit; and 
one or more processors coupled to the transducer and programmed to: 
estimate an applied force by the digit while a second surface of the digit is in contact with a surface based on ultrasonic waves propagating in the digit, wherein the second surface of the digit is opposite the first surface of the digit; 
wherein estimating the applied force comprises: 
receiving a first reflected ultrasonic wave corresponding to a first transmitted ultrasonic wave traversing a first distance from the first surface of the digit to a first surface of a bone of the digit and returning the first distance from the first surface of the bone back to the first surface; and 
determining the applied force based on a first time of flight between transmitting the first transmitted ultrasonic wave and receiving the first reflected ultrasonic wave or based on the first distance. 
o Specifically, the cited references fail to disclose “wherein estimating the applied force comprises: receiving a first reflected ultrasonic wave corresponding to a first transmitted ultrasonic wave traversing a first distance from the first surface of the digit to a first surface of a bone of the digit and returning the first distance from the first surface of the bone back to the first surface; and determining the applied force based on a first time of flight between transmitting the first transmitted ultrasonic wave and receiving the first reflected ultrasonic wave or based on the first distance” (emphasis added). The Office Action, in its rejection of 
a first distance” (emphasis added). However, Medina discloses that the first data and the second data compared to determine deformation of the finger are determined based on a first reflected ultrasonic signal and a second reflected ultrasonic signal, respectively, not a first transmitted ultrasonic wave traversing the first distance (see Medina at paragraph [0080]). Further, Medina does not disclose determining the applied force based on “a first time of flight.” The time period relied upon by the Office Action refers to a period between when “a finger initiated interaction with the ultrasonic sensor and the finger completing interaction with the ultrasonic sensor” (see Medina at paragraph [0086]), which does not disclose the “first time of flight between transmitting the first transmitted wave and receiving the first reflected ultrasonic wave,” as claimed. 
Thank you again for your time and attention. I look forward to our discussion. 
Samuel Guerra 
Kubota & Basol LLP 
P: (213) 462‐2614 | C: (323) 447‐5876 
Disclaimer 
The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or taking action in relation of the contents of this information is strictly prohibited and may be unlawful. 
This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data. Specializing in; 
rity, archiving and compliance. To find out more Click Here. 




/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692